TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00207-CR



                              Torrance Ray Evans, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 74740, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Torrance Ray Evans, Jr. appeals from his open plea of guilty to the felony

offense of aggravated robbery. See Tex. Penal Code § 29.03. After a hearing, the trial court assessed

punishment at 10 years’ imprisonment. The trial court certified Evans’s right of appeal.

               Evans’s court-appointed attorney has filed a motion to withdraw supported by

a brief addressing this appeal and concluding that this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a

professional evaluation of the record in this cause demonstrating why there are no arguable appellate

grounds to be advanced. See id.; see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State,

573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim.

App. 1974); Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to Evans, advised
him of his right to examine the appellate record in this cause and to file a pro se brief, and supplied

Evans with a form motion for pro se access to the appellate record. See Anders, 386 U.S. at 744;

Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Evans did not file a pro se brief and

did not request an extension of time to do so.

               We have reviewed the record in this cause and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                                 Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: November 17, 2016

Do Not Publish




                                                    2